375 U.S. 25 (1963)
NICHOLSON
v.
BOLES, WARDEN.
No. 68, Misc.
Supreme Court of United States.
Decided October 14, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF APPEALS OF WEST VIRGINIA.
Petitioner pro se.
C. Donald Robertson, Attorney General of West Virginia, and George H. Mitchell and J. Patrick Bower, Assistant Attorneys General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. In light of the confession of error by the Attorney General and upon an examination of the record, the judgment is vacated and the case is remanded to the Supreme Court of Appeals of West Virginia for further consideration.
MR. JUSTICE STEWART is of the opinion the petition for a writ of certiorari should be denied.